REVISED CONSULTING AGREEMENT

 

THIS REVISED CONSULTING AGREEMENT (“Revised Agreement”) is entered into as of
the 16th day of September 2008, by and between BMB Munai, Inc., a company
organized under the laws of Nevada (“Company”), and Caspian Energy Consulting
Ltd, an international business company organized under the laws of British
Virgin Islands, (“Consultant”). The Company and the Consultant are sometimes
hereinafter referred to individually as a “Party” and collectively as the
“Parties.”

 

RECITALS

 

 

(A)

The Company is the contractor under oil and gas exploration Contract No. 482
(“Contract”) with the Republic of Kazakhstan (“ROK”). The Company has interest
in pursuing expansion of its oil and gas assets through acquisition of
additional contiguous territory under the Contract, acquisition of territory
under new contract with the ROK and/or acquisition of territory from private
parties (“Acquisition(s)”).

 

(B)

The Parties entered into a consulting agreement dated as of November 19, 2007
(“November Agreement”) for services related to the Company’s oil and gas
exploration activities.

 

 

(C)

On or about April 15, 2008, the ROK announced the intention to impose an export
duty on crude oil production by certain oil exploration and production
companies. The export duty was characterized by the ROK as distinct from the
rent export tax and therefore, companies holding exploration contracts with the
ROK that provided for exemption from rent export tax, such as the Company, would
nevertheless be subject to pay the export duty.

 

 

(D)

The Parties acknowledged that the export duty would have the effect of reducing
the intended benefits sought by the Company under the terms of the November
Agreement. Rather than terminate the November Agreement, the Consultant verbally
agreed to negotiate changes to the November Agreement after the final export
duty regulations were promulgated by the ROK and the Company began paying export
duty. Therefore, the Parties continued to work together under the terms of the
November Agreement, subject to their understanding that some of its terms and
conditions would be renegotiated.

 

 

(E)

The Consultant successfully negotiated a term extension until January 9, 2013 to
the Contract under an Addendum #5 to the Contract executed by ROK on June 28,
2008.

 

 

(F)

The Company became subject to and began paying export duty to the ROK in June
2008. The Parties intend this Revised Agreement to supersede the November
Agreement and to set forth the terms, conditions and covenants of their
relationship.

 

1

 



 

--------------------------------------------------------------------------------

 

The Parties covenant and agree as follows:

 

1.

THE CONSULTANT'S OBLIGATIONS

 

1.1

During the term of this Revised Agreement, the Consultant shall use its
reasonable efforts in providing the following services to the Company, as
directed by the Company’s CEO and the managing director of the Company’s
subsidiary, Emir Oil, LLP, (collectively, the “Services”):

 

 

(a)

investigate and evaluate potential Acquisition candidates for the Company;

 

 

(b)

advise and confer with the Company’s technical staff regarding potential
Acquisition candidates;

 

 

(c)

prepare all documentation and supporting materials for evaluation of potential
Acquisition candidates by the Company as required for submission of applications
for exploration and/or production contracts with various governmental agencies
of the ROK and/or private parties;

 

 

(d)

assist the Company in the negotiation of terms, conditions and covenants of
Acquisitions with various governmental agencies of the ROK and/or private
parties; and

 

 

(e)

such related and ancillary services as requested by the Company.

 

1.1.1

The Consultant shall perform the Services, at all times, with diligence and in
compliance with all applicable laws and regulations of the ROK and the United
States of America. Consultant shall be responsible to obtain any necessary
licenses or permits required by the Republic of Kazakhstan to perform the
services rendered under this Revised Agreement. Consultant shall be responsible
to pay for all services rendered by third-parties contracting with the
consultant, except as may be otherwise agreed between the Company and Consultant
in writing prior to engagement of such third-party service provider.

 

1.1.2

The Consultant's advice to the Company in respect of the Services shall be given
orally or in writing. Consultant shall report to Mr. Gamal Kulumbetov, Company
CEO and Teolush Tolmakov, general director of Emir Oil, LLP or to such other
individuals as the Company may hereafter specify by written notice to
Consultant. When requested, and not more than once each calendar quarter,
Consultant shall provide Company with a written activities and status report, in
which Consultant describes the Services it has performed since the last report.
The Parties agree that the decision to consummate an Acquisition will be in the
sole discretion of the Company and that the Consultant shall have no right to
compensation of any kind in the event the Company elects not to enter into any
Acquisition.

 

2

 



 

--------------------------------------------------------------------------------

1.1.3

The Consultant shall act on a non-exclusive basis. The Company reserves the
right to act on its own accord or with other consultants to identify prospects
and properties and to purchase such properties. If the Company acting
independent of the Consultant negotiates the acquisition of a property and the
Company has not been introduced to the property through the efforts of the
Consultant, such property acquisition will not be covered by this Revised
Agreement and Consultant shall not be entitled to compensation with respect to
such property, unless the board of directors of the Company agrees otherwise in
writing. The Consultant may request and obtain from the Company written
confirmation that a particular property will be subject to this Revised
Agreement at any time after the prospective property has been identified by the
Consultant. Such confirmation by the Company will be conclusive evidence that
the Consultant will be entitled to Compensation under this Revised Agreement.

 

2.

COMPENSATION FOR EXPLORATION CONTRACT TERM EXTENSION

 

2.1

The Parties hereby agree that in lieu of “Bonus Shares” to be paid Consultant
under the November Agreement, the Consultant will be issued shares for its
services in connection with the June 28, 2008 Contract extension as follows:

 

 

(a)

The Consultant will be issued a total of 1,250,000 common shares of the Company.

 

(b)

The shares will be restricted shares and subject to the public resale
restrictions of Rule 144 promulgated under the U.S. Securities Act of 1933.

 

(c)

The shares will be issued as soon as reasonably practical after the execution of
this Revised Agreement and will be deemed fully earned and vested on delivery to
the Consultant.

 

3.

COMPENSATION FOR TERRITORY EXTENSION

 

3.1       In the event that the Services performed by the Consultant result in
the Company’s making one or more Acquisitions during the term of this Revised
Agreement, the Consultant will be paid total compensation as follows:

 

 

(a)

a cash payment in the amount of four million dollars ($4,000,000 USD) shall be
paid to the Consultant according to the following schedule:

 

 

i.

$1,000,000 shall be paid on the effective date of an Acquisition by the Company
(“Closing Date”);

 

ii.

$1,000,000 shall be paid on the date six months after the Closing Date; and

 

iii.

$2,000,000 shall be paid on the date twelve months after the Closing Date; and

 

3

 



 

--------------------------------------------------------------------------------

 

(b)

a share payment in restricted common shares of the Company shall be made to the
Consultant based upon the value of the Acquisition property, which will be
determined as follows:

 

i.

The value of the Acquisition property will be determined by reference to a 3D
seismic study and a reserve/resource report of the Acquisition property by a
petroleum engineering firm acceptable to the Company. If in the opinion of the
Company there is no acceptable seismic study or engineering report on the
Acquisition property at the Closing Date, then the Company will commission and
complete, at its cost, the seismic study and engineering report within one year
after the Closing Date;

 

ii.

The acquisition value (“Acquisition Value”) will be equal to the total barrels
of resources and reserves, as defined and determined by the engineering report,
multiplied by the following values:

A. Resources at $.50 USD per barrel;

 

B. Probable reserves at $1.00 USD per barrel; and

 

C. Proved reserves at $2.00 USD per barrel.

 

The number of shares to be issued to the Consultant shall be the Acquisition
Value divided by the higher of $6.50 or the average closing price of the
Company’s trading shares for the five trading days prior to the issuance of the
reserve/resource report, provided that in no event shall the total number of
shares earned under this Section 3 exceed more than a total of 4,000,000 shares.
The Parties acknowledge and agree that the shares will not be registered with
the SEC and will be deemed restricted shares. If there is no trading market for
the shares at the date the share payment is to be made, then the Company, at its
election, may pay the Consultant cash equal to the number of shares issuable
multiplied by $6.50.

 

 

(c)

Notwithstanding the foregoing provisions of Section 3.1(a) and (b), in the event
that an Acquisition is made with the ROK and the ROK charges any signing bonus
or other upfront charge to the Company then the compensation payable to the
Consultant shall be reduced by the amount of the signing bonus or other upfront
charge to the Company. All amounts charged for signing bonus or other upfront
charges shall be credited against the compensation payable under Section 3, as
it becomes payable by the Company to the Consultant, as determined by the
Company.

 

 

(d)

The compensation payable to the Consultant under this Section 3 constitutes the
total compensation payable to the Consultant whether one or more Acquisitions
are made by the Company as a result of the Services rendered by the Consultant,
unless otherwise agreed in writing by the Company.

 

4

 



 

--------------------------------------------------------------------------------

3.2

Each cash payment of Compensation shall be paid to the Consultant and only in
the name of Consultant by direct wire transfer in USD to the Consultant's bank
account which the Consultant shall notify to the Company from time to time.

 

4.

ASSIGNMENT

 

4.1

The Consultant shall not assign, in whole or in part, any of its rights or
obligations under this Revised Agreement, without the written consent of the
Company.

 

4.2

The Company may, at any time upon prior written notice to Consultant, assign its
rights or delegate its obligations under this Revised Agreement to an Affiliate
(as defined below); provided that, prior to such assignment, the Affiliate
enters into an agreement with the Parties whereby the Affiliate assumes the
rights or obligations being assigned; and provided, further, that the Company
shall, unless otherwise agreed in writing by the Parties, remain jointly and
severally liable with such assigned Affiliate for any payments required to be
made to Consultant under this Revised Agreement.

 

4.3

For the purposes of this Revised Agreement:

 

(a) a company or entity shall be deemed to be an "Affiliate" of another company
or entity if (i) that other company or entity directly or indirectly controls or
is controlled by the first mentioned company or entity or (ii) the first
mentioned company or entity and that other company or entity are directly or
indirectly controlled by the same company or entity;

 

(b) "control" shall mean (i) ownership or control (whether directly or
otherwise) of thirty per cent (30%) or more of the equity share capital, voting
capital or voting rights, (ii) power to control the composition of, or power to
appoint thirty per cent (30%) or more of the members of, the Board of Directors,
Board of Management, or other equivalent to a analogous body, or (iii)
entitlement to receive thirty per cent (30%) or more of any (but not necessarily
every) income or capital distribution made by such company or entitle (either on
liquidation, winding-up, or dissolution of such company or entity, or
otherwise).

 

5.

TERM: TERMINATION

 

5.1

This Revised Agreement shall commence on the date hereof, and shall continue
thereafter until terminated upon 90 days notice by either party to the other.

 

5.2

Unless earlier terminated pursuant to the terms of this Revised Agreement, the
terms of this Revised Agreement may be extended by mutual written agreement of
the Parties.

 

 

5

 



 

--------------------------------------------------------------------------------

6.

INDEPENDENT CONTRACTOR; RELATIONSHIP OF THE PARTIES.

 

6.1

In the performance of Services hereunder, Consultant shall conduct itself always
as an independent contractor, and none of the Consultant's officers, directors,
employees, representatives or agents shall be considered an employee, agent or
servant of the Company. The Consultant's performance of the Services hereunder
will be at its own risk and none of its officers, directors, employees,
representatives or agents shall be entitled to worker's compensation or other
similar benefits of employment or insurance protection provided by the Company
for its employees. The Company is interested only in the results of Consultant's
performance of the Services.

 

6.2

With respect to this Revised Agreement, no officer, director, employee,
representative or agent of the Consultant, nor their respective spouses, heirs,
executors, administrators or assigns shall claim nor seek to obtain from the
Company any benefits or sums with respect to the illness, disability or death of
such officer, director, employee, representative or agent of the Consultant,
whether arising or occurring during or after the termination or expiration of
this Revised Agreement. The Consultant agrees to indemnify and save Company
harmless from any and all such claims.

 

6.3

Neither Party shall have the authority to bind the other Party, or to sign any
instrument or document on its behalf. Likewise, neither Party is empowered to
make commitments for or on behalf of the other Party.

 

6.4

The Consultant and the Company will act in good faith towards one another in the
conduct of this Revised Agreement.

 

6.5

Consultant represents and warrants that neither it nor any of its directors or
officers nor, with its actual knowledge or express or implied consent, any of
its employees, agents or representatives or any person acting on its behalf,
will, except as permitted under the Corruption of Foreign Public Officials Act
of Canada (the "Act"), and the Foreign Corrupt Practices Act of the United
States of America ("FCPA"), in order to obtain or retain an advantage in the
course of business, directly or indirectly give, offer to give or offer a loan,
reward, advantage or benefit of any kind to a foreign public official (a) as
consideration for an act or omission by the official in connection with the
performance of the official's duties or functions or (b)to induce the official
to use his or her position to influence any acts or decisions of the foreign
state or public international organization for which the official performs
duties or functions. Consultant agrees to cooperate with Company to provide
information reasonably requested by Company about Consultant, including but not
limited to, (i) Consultant's business history and (ii) the shareholders,
directors and officers of Consultant. It shall be a condition precedent to the
obligations of Company under this Revised Agreement that Consultant cooperates
as above provided.

 

6

 



 

--------------------------------------------------------------------------------

7.

CONFLICT OF INTEREST

 

The Consultant represents and warrants to the Company that its execution of, and
the performance of its obligations under this Revised Agreement does not create
or result in any conflict of interest as to any relationship (contractual,
fiduciary or otherwise) which the Consultant may have with any third party
relating to Projects in Countries of Interest. However, the Consultant may
provide similar services to third-parties that do not prejudice the carrying out
of the Services to the Company. The Consultant shall notify the Company of any
possible conflict of interest, and shall not create nor permit to exist any such
conflict of interest during the term of this Revised Agreement.

 

8.

CONFIDENTIALITY

 

8.1

Consultant shall keep strictly confidential and shall not disclose any
information concerning this Revised Agreement or the confidential business,
operations, or affairs of the Company, regardless of how or when Consultant
acquires such information, except:

 

 

(a)

to an Affiliate of the Consultant;

 

(b) upon written agreement of the Company to the disclosure of such information;

 

(c) to any governmental authority or entity of competent jurisdiction or any
stock exchange when required by law or regulations including, without
limitation, any regulation or rule of any regulatory entity, securities
commission, on which the securities of Consultant or an Affiliate of a Party are
or are to be listed;

 

(d) as may be required in connection with an arbitration proceeding under this
Revised Agreement;

 

 

(e)

to legal counsel or independent accountants representing a Party; or

 

 

(f)

pursuant to Section 8.3

 

8.2

Prior to making an authorized disclosure pursuant to Sections 8.1 (a), (b), (d)
or (e), the Consultant shall obtain a commitment from the entity to which such
confidential information is intended to be disclosed, to the effect that such
entity shall treat such information as confidential. Consultant shall be liable
for disclosures contrary to the terms of this Revised Agreement by an Affiliate
to which Consultant has disclosed information that is covered by the
confidentiality obligation hereunder. However, if Consultant, or its Affiliate,
is required to disclose such information to a governmental authority of
competent jurisdiction, then Consultant may make such disclosure without having
obtained a written confidentiality commitment from such governmental authority.

 

7

 



 

--------------------------------------------------------------------------------

 

8.3

Consultant shall not make any public announcement relating to the Services or
the existence of this Revised Agreement without the prior approval of the
Company.

 

8.4

The confidentiality obligations set forth in this Section 7 shall be continuing
and shall survive the termination or expiration of this Revised Agreement, for
any reason for a period of two (2) years.

 

9.

LIABILITY

 

9.1

Neither party shall be liable to the other party for any claims for incidental,
indirect or consequential damages arising out of or in connection with the
performance or non-performance of this Revised Agreement, including but not
limited to claims for lost profit or business opportunities.

 

10.

FORCE MAJEURE

 

If either the Consultant or the Company is rendered unable to perform an
obligation required of it hereunder, in whole or in part, due to force majeure,
then upon notice to the other, such Party's performance of such obligation shall
be suspended for the period that it is unable to perform the obligation. For
purposes of this Revised Agreement, "force majeure" shall mean any act or event
beyond the reasonable control of the party affects, including, not limited to, a
strike, labor dispute, lockout, fire, flood, tornado, hurricane, earthquake,
explosion, act of God or the public enemy, war (declared or undeclared),
blockage, governmental regulation, governmental treaty, order or decree,
insurrections, riots, terrorism, and other civil disturbances, or epidemics. The
performance affected by the force majeure shall be resumed after the event or
cause of force majeure ends.

 

11.

APPLICABLE LAW AND DISPUTE RESOLUTIONS

 

11.1

A party shall not be required to perform any obligation under this Revised
Agreement if the performance of that obligation is prohibited by the laws of any
governmental authority having competent jurisdiction applicable to performance
of the obligation of that Party.

 

11.2

This Revised Agreement shall be governed by and interpreted and construed in
accordance with laws of Nevada. Without prejudice to the right of either of the
parties to enforce this Revised Agreement in any court having competent
jurisdiction over one or more of the Parties or their assets, the Company and
the Consultant each hereby submits itself to the jurisdiction and venue of the
Courts of Nevada solely for any purpose related to the enforcement of this
Revised Agreement.

 

8

 



 

--------------------------------------------------------------------------------



11.3

Any dispute or claim arising out of and in relation to this Revised Agreement
shall be submitted to arbitration in accordance with the Arbitration Act of
1996. The tribunal shall consist of one arbitrator. The language of the
arbitration shall be English and the venue of the arbitration shall be in
London. The parties hereto acknowledge that service of any notices in the course
of such arbitration at their addresses as given in this Revised Agreement shall
be sufficient and valid.

 

11.4

Judgment on the award of the arbitrators may be entered in any court having
competent jurisdiction or having jurisdiction over one or more of the Parties or
their assets.

 

12.

NOTICES

 

All notices or requests provided for or permitted to be given pursuant to this
Revised Agreement must be in writing, or confirmed in writing as provided
herein, and may be delivered by telecopier, telex, mail or hand. Any notice
hereunder shall be effective upon receipt by the Party to whom such notice is
addressed, and shall be addressed as follows:

 

 

COMPANY:

 

BMB Munai, Inc.

 

c/o BMB Munai (USA) Inc.

 

324 South 400 West, Suite 225

 

Salt Lake City, UT 84101-1120

 

Attention: Mr. Adam Cook, Corporate Secretary

 

Telephone: 801-355-2227

 

Facsimile: 801-355-2990

 

E-mail: a_cook@bmbmunai.com

 

 

CONSULTANT:

 

 

Caspian Energy Consulting Ltd

 

Attention:

Catherine Laing

 

P.O. Box 664

 

Owen Sound, ON N4K 5R4

 

Telephone: (519) 372-3072

 

E-mail: cathlaing@gmail.com

 

Each Party shall have the right from time to time during the term of this
Revised Agreement to change its address, telephone, facsimile numbers, and/or
the person to whom communications are to be delivered by notifying the other
Party in writing.

 

 

9

 



 

--------------------------------------------------------------------------------

 

13.

MISCELLANEOUS

 

13.1

This Revised Agreement constitutes the entire agreement between the Parties
relating the subject matter hereof and supersedes the November Agreement between
the parties dated as of the 19th day of November 2007, including all prior
discussions, correspondence, negotiations and agreements, both written and oral,
regarding its subject matter.

 

13.2

This Revised Agreement may be amended or modified, and any of the terms hereof
may be waived, only by a written instrument duly signed by both the Company and
Consultant or, in the case of a waiver, by the Party waiving compliance.

 

13.3

This Revised Agreement shall be binding upon and inure solely to the benefit of
each party hereto, and nothing herein, express or implied, is intended to or
shall confer upon any other person or persons (including, but not limited to any
assistant) any rights, benefits or remedies of any nature whatsoever under or by
any reason of the Revised Agreement.

 

13.4

The obligations and liabilities of the parties are intended to be several and
not joint and nothing contained herein shall be construed to create an
association, trust, partnership or joint venture between the parties, and each
party shall be liable individually and severally for its own obligations under
this Revised Agreement.

 

13.5

The headings user herein are for convenience only and are not intended to be
interpretative, definitive, or supplemental to the respective paragraphs,
provisions, or articles. Terms used herein in the singular include the plural
and vice versa, and the use of any gender includes any or all other genders, as
the context requires.

 

13.6

The waiver by one party or the failure of the other party to perform and of its
obligations under this Revised Agreement shall not be deemed to be a waiver of
any subsequent non-performance of that obligation, or the waiver of any other
obligation of the other party. The failure by either party to enforce at any
time or for any period any of the terms of this Revised Agreement shall not be
deemed to constitute a waiver.

 

13.7

If any Section of this Revised Agreement is found to be void, voidable, illegal,
or otherwise unenforceable, it shall not affect legality or validity of the
other provisions of this Revised Agreement.

 

 

 

10

 



 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Revised Agreement is signed in duplicate originals by
the Company and the Consultant as of the day and year first above written.

 

BMB MUNAI, INC.

CASPIAN ENERGY CONSULTING LTD

 

 

By:

By:

____________________________

_____________________________

 

Its Authorized Officer

Its Authorized Director

 

 

11

 



 

 